Exhibit 10.69

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is effective as of September 13,
2012 (“Effective Date”) by and between Radice III, LLC, a Florida limited
liability company (“Landlord”) and eDiets.com, Inc., a Delaware corporation
(“Tenant”).

RECITALS:

WHEREAS, Landlord and Tenant entered into that certain Office Lease Agreement
dated on about June 20, 2006, as amended by that certain First Amendment to
Lease dated on about August 3, 2006 (the “Lease Agreement”), pursuant to which
Landlord agreed to rent to Tenant and Tenant agreed to lease from Landlord the
Premises for the Term;

WHEREAS, the Premises comprise 20,206 square feet;

WHEREAS, Tenant has reached an understanding with Education Training
Corporation, d/b/a Florida Career College (“FCC”) regarding terms and conditions
under which Tenant would sublease the Premises to FCC; and

WHEREAS, Landlord and Tenant desire (i) that, rather than Tenant sublease the
Premises to FCC, Landlord enter into a lease agreement for the Premises directly
with FCC, (ii) to terminate the Lease Agreement effective as of September 30,
2012 (the “Termination Date”) and (iii) to release each other from all duties,
rights, claims, obligations and liabilities arising from, in connection with, or
relating to, the Lease Agreement, all subject to and in accordance with the
terms and conditions of this Agreement,

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Definitions. Unless otherwise defined in this Agreement, capitalized terms
have the meanings provided in the Lease Agreement.

2. Rights and Obligations of the Parties on the Termination Date. On and as of
the Termination Date:

2.1. The Lease Agreement shall terminate without further force or legal effect;

2.2. Tenant shall surrender the Premises to Landlord on or before the
Termination Date and does give, grant and surrender to Landlord all of Tenant’s
right, title and interest in and to the Premises, including, without limitation,
all of Tenant’s right, title and interest in, to and under the Lease;

2.3. The Landlord and Tenant shall jointly instruct Wells Fargo Bank to
terminate the Letter of Credit, close the account containing $544,000.00 in
Tenant funds (the “Security Deposit”) and disburse the Security Deposit to an
account specified by Landlord. Additionally, Landlord shall have the unilateral
right to draw on the Letter of Credit in the event of a default by Tenant under
the terms of the Agreement. Nothing herein shall be deemed a waiver of
Landlord’s rights under the Lease and Landlord’s rights under the Letter of
Credit in the event the Lease is not terminated pursuant to this Agreement;

2.4. Tenant shall issue and deliver to Landlord a non-interest-bearing
promissory note in the original principal amount of Three Hundred Six Thousand
One Hundred Ninety-Seven and 48/100ths Dollars ($306,197.48) in the form
attached hereto as Exhibit A (the “First Note”);

2.5. Tenant shall issue and deliver to Landlord a non-interest-bearing
promissory note in the original principal amount of Forty-Five Thousand Four
Hundred Eighty-Two and 02/100ths Dollars ($45,482.02) in the form attached
hereto as Exhibit B (the “Second Note” and, together with the First Note, the
“Notes”);



--------------------------------------------------------------------------------

2.6. Tenant shall convey the furniture and certain equipment located in Suite
600 of the Building to FCC by Bill of Sale in the form attached hereto as
Exhibit C (the “Bill of Sale”).

2.7. Upon Landlord’s receipt of the Security Deposit, the Notes and the Bill of
Sale and upon Tenant’s surrender of the Premises, all obligations due or payable
by Tenant to Landlord under the Lease Agreement shall be deemed paid and
satisfied in full, and the Tenant shall have no further obligation to Landlord
whatsoever other than the payment obligation under the Notes;

2.8. Upon satisfaction of its obligations under Section 2.7, above, Tenant shall
deliver to Landlord an executed release in the form attached hereto as Exhibit
D-1.

2.9. Upon Tenant’s satisfaction of its obligations under Section 2.7, above,
Landlord shall deliver to Tenant, an executed release, in the forms attached
hereto as Exhibit D-2.

2.10. FCC Early Access to Premises Prior to Termination Date. Tenant shall allow
FCC access to the Premises on or after the date hereof through the Termination
Date to enable FCC to install cabling in the Premises. Tenant hereby agrees to
hold Landlord harmless with respect to FCC’s early access to the Premises.

3. Restrictive Covenants.

3.1. Non-Disparagement. Each of the parties hereby agrees and covenants that
neither of them nor anyone acting by, through, under or in concert with either
of them shall disparage or otherwise communicate negative statements or opinions
about the other party and their respective board of directors, officers,
managers, employees or businesses.

3.2. Confidential Information.

i. Definition. Tenant and Landlord each recognize that as part of their business
relationship each was privy to some or all of the following information (the
“Confidential Information”), in whatever form it is compiled or maintained by
the other party: (i) lists and contact information about suppliers, distributors
and customers, prospective suppliers, distributors and customers, preferences,
pricing, and any other specific information compiled and maintained by the other
party; (ii) prospect contact information, preferences, pricing and any other
specific information compiled and maintained by the other party; (iii) marketing
plans and methods; (iv) business plans; (v) prices the other party pays and
charges for product as well as profit margins; (vi) inventions, discoveries,
designs, schematics, and trade secrets (whether or not capable of patent,
trademark, or copyright); (vii) business processes and methods;
(viii) customized computer programs, passwords, access codes, object codes,
source codes, algorithms, databases; (ix) customized equipment’ (x) confidential
supplier, distributor and customer information; (xi) websites and related
technology; (xii) non-public financial information; (xiii) any confidential,
secret or other proprietary information, knowledge or data (oral, written, or in
machine-readable form) of the other party relating to its operations; and
(xiv) any other information the other party treats as confidential and/or
proprietary and that is not intentionally disclosed to others outside it.

ii. Covenant Not to Use. Each party’s Confidential Information constitutes
valuable, special, and unique assets of the business of it. Therefore, Tenant
shall not disclose any of Landlord’ Confidential Information and Landlord shall
not disclose any of Tenant’s Confidential Information to any person, firm,
corporation, or other entity for any reason whatsoever without advance written
authorization by the other party or pursuant to legal process (provided that
such disclosing party furnish a copy of the legal process to the other party
promptly upon its receipt and before divulging any information). Moreover, each
party shall not use any Confidential Information of the other party unless and
until such Confidential Information becomes generally available to the public.
Upon the execution of this Agreement,

 

2



--------------------------------------------------------------------------------

each party shall promptly return to the other party all documents and other
property that may be in its possession, custody or control and that relate in
any way to the other party’s business, including but not limited to those which
contain Confidential Information.

4. Entire Agreement. This constitutes the complete and entire agreement between
the parties with respect to the subject matter thereof and supersedes all prior
or contemporaneous written or oral agreements, representations, and
understandings of or by either party with respect to such subject matter.

5. Amendments; Waiver. This Agreement may not be modified or terminated, nor
shall any term or condition hereof be waived, except in a writing signed by the
party sought to be charged therewith. Failure by any party to insist in anyone
or more in stances on strict compliance with the terms, conditions, covenants,
representations and warranties contained in this Agreement shall not be deemed a
waiver.

6. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under Florida law, without regard to conflict of laws principles. The
parties agree that any lawsuit between them arising under this Agreement shall
be filed in any state or federal court located in Broward County, in the State
of Florida, and each party hereby agrees, acknowledges and submits to the
exclusive jurisdiction and venue of such courts for the purposes of such
lawsuit, waives any right it may have to object to such jurisdiction or venue.

7. Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of any party under this Agreement shall not be materially and
adversely affected thereby, (a) the provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never comprised a part, (c) the remaining provisions
of this Agreement shall remain in full force and effect, and shall not be
affected by the illegal, invalid or unenforceable provision (or by its
severance), and (d) in lieu of the illegal, invalid, or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid,
and enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

8. Benefit and Binding Effect. Either party may assign this Agreement without
the prior written consent of the other party. This Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.

9. Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signature on each such counterpart were upon the same
instrument. Facsimile signature pages shall have the same legal effect as
original signatures.

10. Contingency and Condition Precedent. This Agreement is conditioned upon
Landlord entering into a Lease for the Premises with FCC prior to the
Termination Date (the “FCC Lease”). In the event Landlord does not enter the FCC
Lease prior to the Termination Date, this Agreement shall be deemed null and
void and shall have no further force or effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year set forth above.

 

RADICE III, LLC

a Florida limited liability company

By:   /s/ Leo Ghitis Name:   Leo Ghitis Title:   Manager

 

EDIETS.COM, INC.

a Delaware corporation

By:   /s/ Kevin A. Richardson, II Name:   Kevin A. Richardson, II Title:  
Chairman

 

 

 

 

 

Subordination of Claims

The undersigned hereby postpones and subordinates any and all claims for amounts
due under that certain promissory note dated November 12, 2010, as amended on
December 1, 2011 from EDIETS.COM, INC., to the undersigned (the “Richardson
Note”) in the original principal amount of Six Hundred Thousand and 00/100ths
Dollars ($600,000.00). The undersigned agrees that no payment of or on account
of the Richardson Note shall be made, directly or indirectly, or any security
given therefor, unless and until all payment obligations under the Notes (as
defined above) have been satisfied in full, and further agrees not to demand,
receive or accept any such payment or security.

 

/s/ Kevin Richardson          KEVIN RICHARDSON

 

4



--------------------------------------------------------------------------------

Exhibit A

Form of First Note

See attached.

 

5



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

PROMISSORY NOTE

 

$306,197.48   October 1, 2012   Fort Lauderdale, Florida

FOR VALUE RECEIVED, the undersigned EDIETS.COM, INC., a Delaware corporation
(hereinafter referred to as “Maker”), promises to pay to the order of RADICE
III, LLC a Florida limited liability company (hereinafter referred to as
“Payee”; Payee and any subsequent holder(s) hereof being hereinafter referred to
collectively as “Holder”), at the office of Payee at Fort Lauderdale, Florida or
at such other place as Holder may designate to Maker in writing from time to
time, the principal sum of Three Hundred Six Thousand One Hundred Ninety-Seven
and 48/100ths Dollars ($306,197.48) together with interest on so much thereof as
is from time to time outstanding and unpaid, at the rate hereinafter set forth,
in lawful money of the United States of America, in the manner set forth in this
Promissory Note.

The outstanding principal balance of this Promissory Note shall be payable in
thirty-five equal monthly installments of $8,505.00 each and a thirty-sixth
installment of $8,522.48, in each case on or before the fifteenth day of each
calendar month.

It is hereby expressly agreed that unless and until there is a default hereunder
no interest shall accrue on the unpaid principal balance. In the event any
installment of principal is not paid in full within five business days of the
due date set forth above, or any other default occurs hereunder, then, from and
after such date and until payment in full of such installment, or until such
default is cured, interest shall accrue on the outstanding principal balance of
this Promissory Note at the simple rate of five percent per annum (5% p.a.)
calculated on the actual number of days elapsed in a 365 day year. Maker agrees
to pay all costs and expenses of collection of the indebtedness evidenced by
this Note including a reasonable sum as attorney fees (if collected by or
through an attorney) in connection with such collection.

Presentment for payment, demand, protest and notice of demand, dishonor, protest
and non-payment and all other notices are hereby waived by Maker. No acceptance
of a partial installment, late payment or indulgences granted from time to time
shall be construed (i) as a novation of this Promissory Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the right
of Holder thereafter to insist upon strict compliance with the terms of this
Promissory Note, or (ii) to prevent the exercise of any right granted hereunder
or by applicable law; and Maker hereby expressly waives the benefit of any
statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing. No extension of the time for the

 

6



--------------------------------------------------------------------------------

payment of this Promissory Note or any installment due hereunder, made by
agreement with any person now or hereafter liable for the payment of this
Promissory Note, shall operate to release, discharge, modify, change or affect
the original liability of Maker under this Promissory Note, either in whole or
in part, unless Holder agrees otherwise in writing. This Promissory Note may not
be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

This Promissory Note is intended as a contract under and shall be construed and
enforced in accordance with the laws of the State of Florida. The undersigned
hereby certifies that this Promissory Note has been executed by Maker and
delivered to Payee in the State of Florida.

If from any circumstances whatsoever, fulfillment of any provision of this
Promissory Note or of any other instrument evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
action be possible under this Promissory Note or under any other instrument
evidencing or securing the indebtedness evidenced hereby, that is in excess of
the current limit of such validity, but such obligation shall be fulfilled to
the limit of such validity.

As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective heirs, successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law.

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.

 

Maker:

 

EDIETS.COM, INC.

a Delaware corporation

By:     Name:   Title:  

 

 

 

 

 

7



--------------------------------------------------------------------------------

Exhibit B

Form of Second Note

See attached.

 

8



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

PROMISSORY NOTE

 

$45,482.02   October 1, 2012   Fort Lauderdale, Florida

FOR VALUE RECEIVED, the undersigned EDIETS.COM, INC., a Delaware corporation
(hereinafter referred to as “Maker”), promises to pay to the order of RADICE
III, LLC a Florida limited liability company (hereinafter referred to as
“Payee”; Payee and any subsequent holder(s) hereof being hereinafter referred to
collectively as “Holder”), at the office of Payee at Fort Lauderdale, Florida or
at such other place as Holder may designate to Maker in writing from time to
time, the principal sum of Forty-Five Thousand Four Hundred Eighty-Two and
02/100ths Dollars ($45,482.02) together with interest on so much thereof as is
from time to time outstanding and unpaid, at the rate hereinafter set forth, in
lawful money of the United States of America, in the manner set forth in this
Promissory Note.

The outstanding principal balance of this Promissory Note shall be payable in on
demand at any time after the first to occur of the following: (i) the effective
time under the law of the State of Delaware of a merger between Maker and a
wholly owned subsidiary of As Seen On TV, Inc. (“ASTV”) substantially in the
manner contemplated by that certain letter agreement dated August 9, 2012
between ASTV and Maker (the “Letter of Intent”), (ii) receipt by Maker of the
break-up fee contemplated in the Letter of Intent and (iii) December 31, 2012.

It is hereby expressly agreed that unless and until there is a default hereunder
no interest shall accrue on the unpaid principal balance. In the event any
installment of principal is not paid in full within five business days of the
due date set forth above, or any other default occurs hereunder, then, from and
after such date and until payment in full of such installment, or until such
default is cured, interest shall accrue on the outstanding principal balance of
this Promissory Note at the simple rate of five percent per annum (5% p.a.)
calculated on the actual number of days elapsed in a 365 day year. Maker agrees
to pay all costs and expenses of collection of the indebtedness evidenced by
this Note including a reasonable sum as attorney fees (if collected by or
through an attorney) in connection with such collection.

Presentment for payment, demand, protest and notice of demand, dishonor, protest
and non-payment and all other notices are hereby waived by Maker. No acceptance
of a partial installment, late payment or indulgences granted from time to time
shall be construed (i) as a novation of this Promissory Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the right
of Holder thereafter to insist upon strict compliance with the terms of this
Promissory Note, or (ii) to prevent the

 

9



--------------------------------------------------------------------------------

exercise of any right granted hereunder or by applicable law; and Maker hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. No extension of the time for the
payment of this Promissory Note or any installment due hereunder, made by
agreement with any person now or hereafter liable for the payment of this
Promissory Note, shall operate to release, discharge, modify, change or affect
the original liability of Maker under this Promissory Note, either in whole or
in part, unless Holder agrees otherwise in writing. This Promissory Note may not
be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

This Promissory Note is intended as a contract under and shall be construed and
enforced in accordance with the laws of the State of Florida. The undersigned
hereby certifies that this Promissory Note has been executed by Maker and
delivered to Payee in the State of Florida.

If from any circumstances whatsoever, fulfillment of any provision of this
Promissory Note or of any other instrument evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
action be possible under this Promissory Note or under any other instrument
evidencing or securing the indebtedness evidenced hereby, that is in excess of
the current limit of such validity, but such obligation shall be fulfilled to
the limit of such validity.

As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective heirs, successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law.

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.

 

Maker:

 

EDIETS.COM, INC.

a Delaware corporation

By:     Name:   Title:  

 

10



--------------------------------------------------------------------------------

Exhibit C

Form of Bill of Sale

See attached.

 

11



--------------------------------------------------------------------------------

AS IS BILL OF SALE

 

  1. IDENTIFICATION OF SELLER

 

  Seller’s name is: EDIETS.COM, INC., a Delaware corporation.

 

  2. IDENTIFICATION OF BUYER

 

  Buyer’s name is: EDUCATION TRAINING CORPORATION, a Florida corporation

 

  3. PROPERTY BEING CONVEYED

The Property being conveyed (the “Property”) is described on exhibit “1”
attached entitled “Property Conveyed”. The Property is now located at 1000
Corporate Drive, Suite 600, Fort Lauderdale Fl. 33334

 

  5. CONSIDERATION

Payment by Buyer to Seller of U.S. $10.00 and other valuable consideration (the
“Consideration”) the receipt and sufficiency of which is hereby acknowledged.

 

  6. CONVEYANCE

For the Consideration, Seller sells, transfer and convey to Buyer the Property.

 

  7. “AS IS” CONDITION

The Property is sold to you in its “as is” condition. YOU AGREE THAT SELLER HAS
MADE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE), AS TO THE CONDITION OF THE PROPERTY, ITS SUITABILITY OR
USEFULNESS FOR ANY PARTICULAR PURPOSE, OR ITS COMPLIANCE WITH ANY FEDERAL, STATE
OR LOCAL STATUTE, ORDINANCE, RULE REGULATION OR ORDER.

 

  10. WARRANTY OF TITLE

Seller represents and warrants they are the lawful owners of the said Property;
that they are free from all encumbrances; that they have good right to sell the
same aforesaid, and that they will warrant and defend the sale of the said
property, goods and chattels hereby made unto Buyer, his executors,
administrators and assigns against the lawful claims and demands of all persons
whomsoever.

Dated: As of the 1st day of October, 2012

 

EDIETS.COM, INC. By:     Name:   Title:  

 

 

12



--------------------------------------------------------------------------------

Exhibit D-1

Form of Release by Tenant

See attached.

 

13



--------------------------------------------------------------------------------

GENERAL RELEASE

eDiets.com, Inc., on behalf of itself, its shareholders, directors, officers,
managers, agents, representatives, attorneys, affiliates, consultants,
successors and assigns, collectively, as “Releasors”, in consideration of the
mutual promises and commitments set forth in the Termination Agreement of even
date herewith (the “Termination Agreement”) and other good and valuable
consideration received from Radice III, LLC, receipt of which is hereby
acknowledged as adequate and sufficient consideration for this Release, releases
Radice III, LLC and its shareholders, directors, officers, managers, agents,
representatives, attorneys, affiliates, consultants, successors and assigns,
collectively, as “Releasees”, from all asserted or potential, separate, joint,
individual claims, cross-claims, or other claims, rights, actions, causes of
action, suits, actions, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
damages, judgments, executions, claims, and demands whatsoever, anticipated or
uncontemplated, direct or indirect, fixed or contingent, known or unknown, in
law, admiralty or equity, which against the Releasees, or any of them, the
Releasors ever had, now have or hereafter can, shall or may have, for, upon, or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the day of the date of execution of this Release, but except that this
Release shall not release and instead shall have no effect on: those obligations
and rights of the Releasees as set forth in that certain Termination Agreement
or the Note (as defined in the Termination Agreement).

This Release may not be changed orally.

IN WITNESS WHEREOF, the Releasor has duly executed this Release as of the
            day of             2012.

 

EDIETS.COM, INC.

a Delaware corporation

By:     Name:   Title:  

 

 

State of                                          )

                                                       ) ss.:

County of                                      )

On the             day of             , 2012, before me, the undersigned, a
Notary Public in and for said State, personally appeared             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same and that by his/her signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

 

NOTARY PUBLIC

 

14



--------------------------------------------------------------------------------

Exhibit D-2

Form of Release by Landlord

See attached.

 

15



--------------------------------------------------------------------------------

GENERAL RELEASE

Radice III, LLC, on behalf of itself, its shareholders, directors, officers,
managers, agents, representatives, attorneys, affiliates, consultants,
successors and assigns, collectively, as “Releasors”, in consideration of the
mutual promises and commitments set forth in the Termination Agreement of even
date herewith (the “Termination Agreement”) and other good and valuable
consideration received from eDiets.com, Inc., receipt of which is hereby
acknowledged as adequate and sufficient consideration for this Release, releases
eDiets.com, Inc. and its shareholders, directors, officers, managers, agents,
representatives, attorneys, affiliates, consultants, successors and assigns,
collectively, as “Releasees”, from all asserted or potential, separate, joint,
individual claims, cross-claims, or other claims, rights, actions, causes of
action, suits, actions, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
damages, judgments, executions, claims, and demands whatsoever, anticipated or
uncontemplated, direct or indirect, fixed or contingent, known or unknown, in
law, admiralty or equity, which against the Releasees, or any of them, the
Releasors ever had, now have or hereafter can, shall or may have, for, upon, or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the day of the date of execution of this Release, but except that this
Release shall not release and instead shall have no effect on: those obligations
and rights of the Releasees as set forth in the Termination Agreement.

This Release may not be changed orally.

IN WITNESS WHEREOF, the Releasor has duly executed this Release as of the
            day of             2012.

 

RADICE III, LLC

a Florida limited liability company

By:     Name:   Title:  

 

 

State of                                          )

                                                       ) ss.:

County of                                      )

On the             day of             , 2012, before me, the undersigned, a
Notary Public in and for said State, personally appeared             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

NOTARY PUBLIC

 

16